
	
		I
		112th CONGRESS
		1st Session
		H. R. 3471
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2011
			Ms. Tsongas
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Secretary of Labor to award grants for
		  the employment of individuals in targeted communities to perform work for the
		  benefit of such communities.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Individuals Return to
			 Employment Act or the HIRE
			 Act.
		2.Community
			 employment grants
			(a)Grants
			 authorizedThe Secretary of
			 Labor is authorized to award competitive grants for the hiring of unemployed
			 individuals to perform work to benefit communities, under terms and conditions
			 set forth in this section.
			(b)Eligible
			 entitiesGrants under this section may be awarded to any of the
			 following entities in the areas described in subsection (c):
				(1)Units of local
			 government.
				(2)Workforce
			 investment boards, established pursuant to section 117 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2832).
				(3)Non-profit
			 organizations described in section 501(c)(3) of the Internal Revenue Code of
			 1986 (26 U.S.C. 501(c)(3)).
				(c)Targeted
			 communitiesGrants under this
			 section may be awarded to eligible entities located in or primarily serving in
			 one of the following areas, if the unemployment rate in such area is higher
			 than 7 percent during the 3-month period preceding the award of the
			 grant:
				(1)A renewal community with respect to which a
			 designation was in effect under section 1400E(a) of the Internal Revenue Code
			 of 1986 (26 U.S.C. 1400E(a)) on December 31, 2009.
				(2)An empowerment
			 zone designated under section 1391 of such Code.
				(3)A historically underutilized business zone
			 designated under section 3(p)(1) of the Small Business Act (15 U.S.C.
			 632(p)(1)).
				(d)Individuals
			 eligible for employmentGrants awarded under this section shall be
			 used to hire unemployed individuals residing in the areas described in
			 subsection (c), including individuals age 16 and older, with priority going to
			 individuals who have been unemployed for more than a year.
			(e)Limitations
				(1)Union
			 consultationNo individual whose employment is funded under a
			 grant authorized under this Act may work for an employer at which a collective
			 bargaining agreement is in effect covering the same or similar work,
			 unless—
					(A)the consent of the
			 labor organization at such employer is obtained; and
					(B)negotiations have
			 taken place between such labor organization and the employer as to the terms
			 and conditions of such employment.
					(2)NondisplacementAn individual whose employment is funded
			 under this Act may not displace other employees whose employment is not funded
			 under this Act. A grant recipient under this Act may not hire an employee or
			 employees with funds under this Act for any employment which the grant
			 recipient would otherwise hire an employee who has been furloughed.
				(f)Effect on
			 unemployment compensationThe
			 amount of any unemployment compensation payable to an individual employed under
			 a grant established by this Act is a pro rata portion of the unemployment
			 compensation which would otherwise be payable to the employee if such employee
			 were totally unemployed.
			(g)Consultation
			 requirementAn eligible
			 entity that receives a grant under this Act shall consult with community
			 leaders, including small business owners, labor organizations, and local
			 residents to assess the needs of the community to determine the qualifying
			 activities for which individuals will be hired.
			(h)Qualifying
			 activitiesIndividuals hired using grant funds awarded under this
			 section shall be employed for a minimum of 20 hours per week only in activities
			 that benefit the community in the areas described in subsection (c), including
			 activities such as public works, beautification, historic restoration,
			 tutoring, and adult education. In addition, where an eligible entity determines
			 appropriate, a portion of the grant funds may be used to ensure the safety of
			 employees hired under the grant and provide necessary job training.
			(i)Federal
			 shareFunds awarded under this section shall supplement, not
			 supplant, funds of the eligible entity that are used for such purposes.
			(j)ApplicationEligible
			 entities seeking a grant under this section shall submit an application to the
			 Secretary at such time, in such form, and containing such information and
			 assurances as the Secretary may require.
			(k)Required
			 deadline for hiringAn eligible entity receiving a grant under
			 this section shall—
				(1)determine the
			 number of individuals that may be hired for a 3-year period using both grant
			 funds and local funds available for such purpose; and
				(2)hire such
			 individuals within 60 days after receiving a grant.
				(l)RegulationsThe
			 Secretary of Labor may promulgate regulations necessary to implement the grant
			 program authorized by this Act, including any necessary regulations necessary
			 to apply wage and labor protections to individuals employed under a
			 grant.
			(m)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary of Labor such sums as may be necessary to carry out this
			 section.
			
